Citation Nr: 0324799	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for status/post removal of 
the toenail of the left great toe.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






REMAND

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision which 
denied service connection for status/post removal of the 
toenail of the left great toe.  This case has been advanced 
on the Board's docket.

In December 2002, the Board undertook additional development 
on the veteran's claim rather than remanding it to the RO, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  The Board is now no longer developing evidence.  In 
light of the Federal Circuit's decision, the remaining 
development will now be done pursuant to the directives 
described in this remand.

The veteran claims that he underwent an operation on his left 
great toe in August or September 1945, and that his current 
left foot disorders are related to that operation.  The Board 
wrote to the veteran, requesting that he verify when and 
where the operation on his left great toe occurred, in order 
that it could obtain any clinical/hospitalization records 
from the National Personnel Records Center.  The veteran 
responded that the operation occurred in August or September 
1945 at Camp Pendleton, California.  

The development directives noted the excerpts from letters 
the veteran had sent to his mother and girlfriend, and asked 
him to submit the entire letters, as well as the postmarked 
envelopes.  The veteran did submit a postmarked envelope from 
September 1945, as well as some additional original 
documents. 


Although the Board wrote the veteran in March 2003 that it 
had requested his records from the National Personnel Records 
Center, this was not done properly.  The request was for 
records from 1946, while, as noted above, the operation 
allegedly occurred in 1945.  There is no response of record 
from the National Personnel Records Center as of this date.  

As such, the veteran's claim is REMANDED for the following 
actions:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's clinical/hospitalization 
records from Camp Pendleton, California, 
from August and September 1945.  

2.  If, and only if, records are obtained 
showing treatment for the veteran's left 
foot or toe in service, then schedule the 
veteran for a VA examination where the 
examiner provides diagnoses of all left 
great toe disorders, and comments on 
whether it is at least as likely as not 
that any diagnosed disorders are related 
to an operation the veteran underwent in 
1945. 

3.  Then, readjudicate the veteran's 
claim of service connection for 
status/post removal of the toenail of the 
left great toe.  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case (SSOC) and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




